Exhibit 10.1

 

EXECUTION VERSION

FIRST amendment to credit agreement

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is made and
entered into as of June 8, 2020, by and among CABOT CORPORATION, a Delaware
corporation (the “Company”), the Designated Borrowers as of the date hereof
(together with the Company, collectively, the “Borrowers”), JPMORGAN CHASE BANK,
N.A., as Administrative Agent, and Lenders constituting Required Lenders as of
the date hereof.

 

WHEREAS, the Borrowers are party to that certain Credit Agreement, dated as of
October 23, 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the Lenders from time to time party thereto and the Administrative
Agent; and

 

WHEREAS, the Borrowers have requested that each of the Lenders agree, and
Lenders constituting Required Lenders under the terms of the Credit Agreement
have agreed, on the terms and subject to the conditions set forth herein, to
make certain amendments to the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.Definitions; Loan Document.  Capitalized terms used in this First Amendment
without definition shall have the meaning assigned to such terms in the Credit
Agreement.  This First Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents.

2.Amendments to the Credit Agreement.  The Credit Agreement is hereby amended as
follows:

a.New Definitions.  Section 1.01 of the Credit Agreement is hereby amended by
adding the following new definitions in alphabetical order:

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Ancillary Document” has the meaning assigned to it in Section 10.06(b).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covenant Relief Period” means July 1, 2020 through and including June 30, 2021.

 

--------------------------------------------------------------------------------

 

“Covered Entity” means any of the following:

 

(i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

(iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 10.17.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“First Amendment Effective Date” means June 8, 2020.

“Liabilities” means any losses, claims (including intraparty claims), demands,
damages or liabilities of any kind.  

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. New York City time on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 10.17.

2

 

 

 

--------------------------------------------------------------------------------

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Supported QFC” has the meaning assigned to it in Section 10.17.

“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section
10.17.

b.Amended Definitions.  Section 1.01 of the Credit Agreement is hereby amended
by amending and restating the following definitions in their entirety to read as
follows:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day but shall otherwise be calculated in accordance with the definition of “LIBO
Rate”, subject to the interest rate floors set forth therein.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.  For the avoidance of doubt, if the Alternate Base Rate as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00% for purposes of this Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United
Kingdom,  Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA

3

 

 

 

--------------------------------------------------------------------------------

 

Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as  shall be set forth on the Federal Reserve Bank
of New York’s Website  from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period (or, in the case of Loans denominated in Pounds Sterling, on the
day of); provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if the LIBO Screen Rate shall not be available at such time for
such Interest Period with respect to the applicable currency then the LIBO Rate
shall be the Interpolated Rate or, if applicable pursuant to the terms of
Section 2.14(a), the applicable Reference Bank Rate, in either case at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period. For the avoidance of doubt, if the LIBO
Rate as determined pursuant to the foregoing would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“LIBO Screen Rate” with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for the relevant currency) for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative

4

 

 

 

--------------------------------------------------------------------------------

 

Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom,  any powers of
the applicable Resolution Authority  under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial
Institution  or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.

c.Amendment to Article I.  Article I of the Credit Agreement is hereby amended
by adding the following new Sections 1.05 and 1.06 thereof to read as follows:

“SECTION 1.05. Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, upon such maximum amount being available to be drawn at such
time.

SECTION 1.06. Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.”

d.Amendment to Section 2.18(a). Section 2.18(a) of the Credit Agreement is
hereby amended by replacing “270 Park” with “383 Madison.”

e.Amendment to Section 3.10.  Section 3.10 of the Credit Agreement is hereby
amended by adding the following language to the end of the section:

“As of the First Amendment Effective Date, to the best knowledge of the
Borrower, the information included in the Beneficial Ownership Certification
provided on or prior to the First Amendment Effective Date to any Lender in
connection with this Agreement is true and correct in all respects.”

f.Amendment to Section 5.01. Section 5.01 of the Credit Agreement is hereby
amended by (i) deleting “and” at the end of clause (e) thereof, (ii) deleting
“.” at the end of clause (f) and replacing it with “; and” and (iii) adding a
new clause (g) to read as follows:

“(g) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender required for
purposes of

5

 

 

 

--------------------------------------------------------------------------------

 

compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation.”

g.Amendment to Section 6.01(o). Section 6.01(o) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“(o)Liens not otherwise permitted by the foregoing clauses of this Section
securing Indebtedness in an aggregate principal amount at any time outstanding
not to exceed (i) five percent (5%) of Consolidated Tangible Net Worth at any
time during the Covenant Relief Period and (ii) ten percent (10%) of
Consolidated Tangible Net Worth at any time other than during the Covenant
Relief Period.”

h.Amendment to Section 6.02.  Section 6.02 of the Credit Agreement is hereby
amended by replacing the first instance of “liquidate” with “divide, liquidate”.

i.Amendment to Section 6.05. Section 6.05 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“SECTION 6.05. Financial Covenant.  It will not permit the Consolidated Leverage
Ratio as of the last day of any Reference Period to be greater than:

(a) 3.50:1.00, commencing with the Reference Period ending March 31, 2020 and
tested for all quarters thereafter ending on or prior to June 30, 2020;

(b) 4.50:1.00, commencing with the Reference Period ending September 30, 2020
and tested for all quarters thereafter ending on or prior to June 30, 2021; and

(c) 3.50:1.00, commencing with the Reference Period ending September 30, 2021
and tested for all quarters thereafter;

provided, however, that at the election of the Company (prior written notice of
which shall be given to the Administrative Agent), following the consummation of
any Material Acquisition, the Consolidated Leverage Ratio (x) as at the end of
the fiscal quarter in which such Material Acquisition occurs and the three
fiscal quarters immediately thereafter, shall not be greater than 4.00:1.00 and
(y) as at the end of any fiscal quarter thereafter, shall not be greater than
3.50:1.00, in each case, except for any fiscal quarter during the Covenant
Relief Period (during which time the Consolidated Leverage Ratio shall not be
greater than 4:50:1.00).”

j.Amendment to Section 10.06(b). Section 10.06(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“(b) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 10.01), certificate, request,
statement, disclosure or authorization related to this Agreement, any other Loan
Document and/or the transactions contemplated hereby and/or thereby (each an
“Ancillary Document”) that is an Electronic Signature transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable.  The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating

6

 

 

 

--------------------------------------------------------------------------------

 

to this Agreement, any other Loan Document and/or any Ancillary Document shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in any electronic form (including deliveries by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page), each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any similar state laws based on the Uniform
Electronic Transactions Act; provided that, without limiting the foregoing, (i)
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Borrowers
without further verification thereof and without any obligation to review the
appearance or form of any such Electronic Signature and (ii) upon the reasonable
request of the Administrative Agent or any Lender, any Electronic Signature
shall be promptly followed by a manually executed counterpart.  Without limiting
the generality of the foregoing, each Borrower hereby (i) agrees that, for all
purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders, and the Borrowers, Electronic
Signatures transmitted by telecopy, emailed pdf. or any other electronic means
that reproduces an image of an actual executed signature page and/or any
electronic images of this Agreement,  any other Loan Document and/or any
Ancillary Document shall have the same legal effect, validity and enforceability
as any paper original, (ii) the Administrative Agent and each of the Lenders
may, at its option, create one or more copies of this Agreement, any other Loan
Document and/or any Ancillary Document in the form of an imaged electronic
record in any format, which shall be deemed created in the ordinary course of
such Person’s business, and destroy the original paper document (and all such
electronic records shall be considered an original for all purposes and shall
have the same legal effect, validity and enforceability as a paper record),
(iii) waives any argument, defense or right to contest the legal effect,
validity or enforceability of this Agreement, any other Loan Document and/or any
Ancillary Document based solely on the lack of paper original copies of this
Agreement, such other Loan Document and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto and (iv)
waives any claim against any Administrative Agent, any Arranger, any syndication
agent, any co-documentation agent any Issuing Bank and any Lender, and any
Related Party of any of the foregoing Persons for any Liabilities arising solely
from the Administrative Agent’s and/or any Lender’s reliance on or use of
Electronic Signatures and/or transmissions by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page, including any Liabilities arising as a result of the failure of the
Borrowers to use any available security measures in connection with the
execution, delivery or transmission of any Electronic Signature.”

k.Correction to Extension Agreement and Amendment to Article X. The Credit
Agreement is hereby amended to correct a typographical error made in that
certain Extension Agreement to Credit Agreement dated December 14, 2016. The
Section titled “Acknowledgement and Consent to Bail-In of EEA Financial
Institutions” inserted into the Credit Agreement in such Extension Agreement is
corrected to be Section 10.16 rather than Section 9.16 and furthermore, Section
10.16, as hereby corrected, is hereby amended and restated in its entirety by
replacing Section 10.16 and adding Sections 10.17 and 10.18 to read as follows:

“SECTION 10.16.  Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto

7

 

 

 

--------------------------------------------------------------------------------

 

acknowledges that any liability of any Affected Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down   and Conversion Powers of the applicable Resolution
Authority.

SECTION 10.17.  Acknowledgement Regarding Any Supported QFCs.  To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting

8

 

 

 

--------------------------------------------------------------------------------

 

Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.

 SECTION 10.18. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger, any
syndication agent, any co-documentation agent or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).”

9

 

 

 

--------------------------------------------------------------------------------

 

3.No Waiver.  Nothing contained in this First Amendment shall be deemed to
(i) constitute a waiver of any Default or Event of Default that may heretofore
or hereafter occur or have occurred and be continuing or to otherwise modify any
provision of the Credit Agreement or any other Loan Document (except as a result
of the amendment expressly set forth in Paragraph 2 of this First Amendment), or
(ii) give rise to any defenses or counterclaims to the Administrative Agent’s or
any of the Lenders’ right to compel payment of the Obligations when due or to
otherwise enforce their respective rights and remedies under the Credit
Agreement and the other Loan Documents. The Borrowers hereby acknowledge that
the Administrative Agent and the Lenders have not made any agreement or
commitment to modify the Loan Documents other than as expressly set forth
herein, and nothing in this First Amendment shall be construed to imply any
willingness on the part of the Administrative Agent or the Lenders to grant any
future consent or waiver of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.  The Administrative Agent and Lenders
hereby reserve all rights and remedies available to them under the Loan
Documents and applicable law.

4.Conditions to Effectiveness.  This First Amendment shall become effective on
the first date upon which each of the following conditions has been satisfied:

a.The Administrative Agent (or its counsel) shall have received from the
Borrowers and each of the requisite Lenders either (i) a counterpart of this
First Amendment signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed counterpart of this First Amendment) that
such party has signed a counterpart of this First Amendment.

b.The Administrative Agent (or its counsel) shall have received in form and
substance satisfactory to the Administrative Agent that certain fee letter (the
“First Amendment Fee Letter”) duly executed and delivered by each of the
Borrowers.

c.The Company shall pay to each Lender that executes and delivers a copy of this
First Amendment to the Administrative Agent (or its counsel) on or prior to the
proposed date of effectiveness, through the Administrative Agent, an amendment
fee (the “Amendment Fee”) in an amount equal to 0.10% of such Lender’s
Commitments (whether used or unused) as of such date. The Amendment Fee shall be
fully earned and due and payable in full on the date hereof.  The Amendment Fee
is not refundable for any reason or under any circumstances.

d.The Administrative Agent and the Lenders shall have received all fees
specified in the First Amendment Fee Letter, and shall have been reimbursed for
all reasonable out of pocket expenses (including reasonable legal fees and
expenses) required to be reimbursed by the Borrowers hereunder to the extent
invoiced in reasonable detail, consistent with past practices one (1) Business
Day prior to the First Amendment Effective Date.

5.Legal Fees.  The Company agrees to pay promptly, upon receiving an invoice
therefor in reasonable detail consistent with past practices, reasonable fees,
charges and disbursements of Goulston & Storrs, PC, counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) incurred in connection with this First Amendment.

6.Representations and Warranties.  The Borrowers represent and warrant to the
Administrative Agent and the Lenders as follows:

a.The execution, delivery and performance of this First Amendment and the
transactions contemplated hereby (i) are within each Borrower’s corporate
powers, (ii) have been duly authorized by all necessary corporate and, if
required, stockholder action, (iii) been duly executed

10

 

 

 

--------------------------------------------------------------------------------

 

and delivered by each Borrower, (iv) do not and will not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority or any other Person, (v) do not and will not violate any
applicable law, rule or regulation of any Governmental Authority or any
Organization Document of any Borrower, and (vi) do not and will not conflict
with or result in any material breach or contravention of, or the creation of
any material Lien under, or require any material payment to be made under (A)
any material Contractual Obligation to which any Borrower is a party or
affecting any Borrower or the properties of any Borrower or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which any Borrower or the properties of any
Borrower or any of its Subsidiaries is subject.

b.This First Amendment has been duly executed and delivered by each Borrower
that is party hereto and constitutes a legal, valid and binding obligation of
each Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

c.The representations and warranties made by the Borrowers in the Loan Documents
are true and correct in all material respects (or in all respects if the
applicable representation or warranty is already qualified by concepts of
materiality) on and as of the date hereof, as though made on the date hereof.

d.Both immediately before and after giving effect to this First Amendment, no
Default or Event of Default has occurred and is continuing or would result
therefrom.

7.Ratification, etc.  Except for certain provisions that are expressly amended
by this First Amendment, the Credit Agreement, the other Loan Documents and all
documents, instruments and agreements related thereto are hereby ratified and
confirmed in all respects and shall continue in full force and effect.  This
First Amendment and the Credit Agreement shall hereafter be read and construed
together as a single document, and all references in the Credit Agreement, any
other Loan Document or any agreement or instrument related to the Credit
Agreement shall hereafter refer to the Credit Agreement as amended by this First
Amendment.

8.Reaffirmation of Guarantee.  The Company hereby reaffirms its guarantee
contained in Article IX of the Credit Agreement of the payment when and as due
of the Obligations of the Designated Borrowers, and acknowledges and agrees that
such guarantee is and shall remain in full force and effect after giving effect
to this First Amendment.

9.GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

10.Counterparts.  This First Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this First Amendment by telecopy, emailed .pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this First
Amendment. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this First Amendment, any document to be signed
in connection with this First Amendment and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in any electronic form (including deliveries by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page), each of which shall be of

11

 

 

 

--------------------------------------------------------------------------------

 

the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided, further, without limiting the foregoing, (i) to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on such
Electronic Signature purportedly given by or on behalf of the Borrower or any
other Loan Party without further verification thereof and without any obligation
to review the appearance or form of any such Electronic signature and (ii) upon
the request of the Administrative Agent or any Lender, any Electronic Signature
shall be promptly followed by a manually executed counterpart.  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

12

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Credit Agreement as a sealed instrument as of the date first set
forth above.

 

CABOT CORPORATION, as the Company and a Borrower

 

 

 

 

By:

/s/ Erica McLaughlin

 

Name:

Erica McLaughlin

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, an Issuing Bank and a Lender

 

 

 

By:

/s/ Peter Predun

 

Name:

Peter Predun

 

Title:

Executive Director

 

 

 

 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.

 

 

 

 

By:

/s/ Millie Schild

 



Name:Millie Schild

 



Title:Vice President

 




 

 

--------------------------------------------------------------------------------

 

MIZUHO BANK, LTD.,

as a Lender

 

 

 

By:

/s/ Donna DeMagistris

 



Name:Donna DeMagistris

 



Title:Executive Director




 

--------------------------------------------------------------------------------

 

TD BANK, N.A., as a Lender

 

 

 

By:

/s/ Christopher Matheson

 



Name:Christopher Matheson

 



Title:Senior Vice President

 




 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as a Lender

 

 

 

By:

/s/ Robert C. Megan

 



Name:Robert C. Megan

 



Title:Senior Vice President

 




 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

 

 

 

By:

/s/ Cody King

 



Name:Cody King

 



Title:Vice President

 




 

--------------------------------------------------------------------------------

 

BANK OF CHINA, NEW YORK BRANCH,

as a Lender

 

 

 

By:

/s/ Raymond Qiao

 



Name:Raymond Qiao

 



Title:Executive Vice President




 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Mark Irey

 



Name:Mark Irey

 



Title:Vice President




 

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A.

 

 

 

 

By:

/s/ Patrick Keffer

 



Name:Patrick Keffer

 



Title:Senior Vice President




 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA,

as a Lender

 

 

 

 

By:

/s/ Jamie Minieri

 



Name:Jamie Minieri

 



Title:Authorized Signatory




 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as a

Lender

 

 

 

 

By:

/s/ Eileen P. Murphy

 



Name:Eileen P. Murphy

 



Title:Vice President

 

 

 